Attorney's Docket Number: TI-79171
Filing Date: 12/20/2018
Claimed Domestic Priority: NONE
Claimed Foreign Priority: NONE
Applicant: Dellas et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2016/0300835) in view of Liao (US 2015/0349107).
With regard to claim 1, Xia teaches, in Fig 5, a gallium-based device, comprising: a substrate layer (Si (111)); a first group-III nitride layer (i-GaN) supported by the substrate layer; a second group-III nitride layer (AlGaN) supported by the first group-III nitride layer; a tunnel barrier layer (AlN/n-GaN) directly on the second group-III nitride layer; a passivation layer (Al2O3) directly on the tunnel barrier layer; and source (S), gate (G), and drain (D) contact structures supported by the first group-III nitride layer, wherein the passivation layer is directly on the tunnel barrier at a location adjacent to the source contact structure and the drain contact structure (it is reasonable to construe the AlN/n-GaN layers as the claimed “tunnel barrier layer”, see the figure).
Xia does not explicitly teach that a sidewall of the gate contact structure contacts a sidewall of the passivation layer and a sidewall of the tunnel barrier layer.
Liao teaches, in Fig 4D, that a sidewall of the gate contact (180) structure contacts a sidewall of the passivation layer (155) and a sidewall of the tunnel barrier layer (140) to provide, “an enhancement-mode transistor,” ([0059]).
Therefore it would have been obvious to the ordinary artisan at the time of filing to combine the device of Xia with the gate contact structure of Liao to provide an enhancement-mode transistor.
With regard to claim 2, Xia teaches, in Fig 5, that the substrate layer includes silicon.
With regard to claim 3, Xia teaches, in Fig 5, that a seed layer (Buffer) is positioned between the substrate layer and the first group-III nitride layer.
With regard to claim 4, Xia teaches, in Fig 5, that at least a portion of the first group-III nitride layer has a chemical composition of Al(0)Ga(1)N.
With regard to claim 5, Xia teaches, in Fig 5, that the second group-III nitride layer has a chemical composition of Al(X)In(Y)Ga(1-X-Y)N, wherein X and Y are concentrations of aluminum (Al) and Indium (In), respectively, and 1-X-Y is the concentration of gallium (Ga) (here taking Y=0).
With regard to claim 6, Xia teaches, in Fig 5, that the tunnel barrier layer includes aluminum nitride (AlN).
With regard to claim 7, Xia teaches, in Fig 5, that the tunnel barrier layer has a chemical composition of Al(X)In(Y)Ga(1-X-Y)N, wherein X and Y are concentrations of aluminum and Indium, respectively, and 1-X-Y is the concentration of gallium (Ga) (here taking X=1 and Y=0).
With regard to claim 21, Xia teaches, in Fig 5, a gallium-based transistor, comprising: a substrate including silicon (Si (111)); a gallium nitride layer (i-GaN) over the substrate; an aluminum gallium nitride layer (AlGaN) over the gallium nitride layer, wherein a two-dimensional electron gas (2DEG) is at an interface of the aluminum gallium nitride layer and the gallium nitride layer (shown in figure); an aluminum nitride layer (AlN) directly on the aluminum gallium nitride layer; a passivation layer (Al2O3) directly on the aluminum nitride layer; and source (S), drain (D), and gate (G) contact structures, wherein the source and drain contact structures extend through the passivation layer and the aluminum nitride layer to contact the aluminum gallium nitride layer, wherein a sidewall of the source contact structure contacts a first sidewall of the AlN layer, a sidewall of the drain contact structure contacts a second sidewall of the AlN layer.
Xia does not explicitly teach that the gate contact structure extends through the passivation layer and the aluminum nitride layer to contact the aluminum gallium nitride layer, that a sidewall of the source contact structure contacts a first sidewall of the passivation layer, that a sidewall of the drain contact structure contacts a second sidewall of the passivation layer, and a sidewall of the gate contact structure contacts a third sidewall of the passivation layer and a third sidewall of the AlN layer.
Liao teaches, in Fig 4D, that the gate contact structure (180) extends through the passivation layer (155) and the aluminum nitride layer (140) to contact the aluminum gallium nitride layer (130), that a sidewall of the source contact structure (160) contacts a first sidewall of the passivation layer, that a sidewall of the drain contact structure (170) contacts a second sidewall of the passivation layer, and a sidewall of the gate contact structure contacts a third sidewall of the passivation layer and a third sidewall of the AlN layer to provide, “an enhancement-mode transistor,” ([0059]).
Therefore it would have been obvious to the ordinary artisan at the time of filing to combine the device of Xia with the gate contact structure of Liao to provide an enhancement-mode transistor.
With regard to claim 22, in reference to the claim language referring to "wherein the aluminum nitride layer is configured to prevent electrons from the 2DEG to tunnel to the passivation layer," intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 14, Xia/Liao shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere effect of the AlN layer, does not affect the structure of Xia/Liao 's device. 
With regard to claim 23, Xia teaches, in Fig 5, that at least a portion of the gallium nitride layer has a chemical composition of Al(0)Ga(1)N (see figure).
With regard to claim 24, Xia teaches, in Fig 5, that wherein at least another portion of the gallium nitride layer has a chemical composition of Al(X)In(Y)Ga(1-X-Y)N, where X, Y are the concentrations of aluminum and indium, respectively, and 1-X-Y is the concentration of gallium (Ga) ([0045]).
With regard to claim 25, Xia teaches, in Fig 5, that the aluminum gallium nitride layer has a chemical composition of Al(X)In(Y)Ga(1-X-Y)N, where X, Y are concentrations of aluminum and Indium, respectively, and 1-X-Y is the concentration of gallium (Ga) ([0050]).
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2016/0300835) in view of Iucolano et al. (US 2017/0141218).
With regard to claim 14, Xia teaches, in Fig 5, a gallium-based transistor, comprising: a substrate including silicon (Si (111)); a seed layer (Buffer) positioned on the silicon substrate; a gallium nitride layer (i-GaN) positioned on the seed layer; an aluminum gallium nitride layer (AlGaN) positioned on the gallium nitride layer, wherein a two-dimensional electron gas (2DEG) is at an interface of the aluminum gallium nitride layer and the gallium nitride layer (shown in figure); an aluminum nitride layer (AlN) positioned directly on the aluminum gallium nitride layer; a passivation layer (Al2O3) positioned directly on the aluminum nitride layer; and source (S), drain (D), and gate (G) contact structures, wherein the source and drain contact structures extend through the passivation layer and the aluminum nitride layer to contact the aluminum gallium nitride layer.
Xia does not explicitly teach that the gate contact structure extends through the passivation layer and the aluminum nitride layer to contact the aluminum gallium nitride layer.
Iucolano teaches, in Fig 2, that the gate contact structure (18) extends through the passivation layer (7) and the aluminum nitride layer (6) to contact the aluminum gallium nitride layer (4) to provide, “a HEMT device 1' of the normally off type,” ([0035]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Xia with the gate contact geometry of Iucolano to provide a normally off type HEMT.
With regard to claim 15, in reference to the claim language referring to "wherein the aluminum nitride layer is configured to prevent electrons from the 2DEG to tunnel to the passivation layer," intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 14, Xia/Iucolano shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere effect of the AlN layer, does not affect the structure of Xia/Iucolano 's device. 
With regard to claim 16, Xia teaches, in Fig 5, that the seed layer includes aluminum nitride ([0047]).
With regard to claim 17, Xia teaches, in Fig 5, that at least a portion of the gallium nitride layer has a chemical composition of Al(0)Ga(1)N (see figure).
With regard to claim 18, Xia teaches, in Fig 5, that wherein at least another portion of the gallium nitride layer has a chemical composition of Al(X)In(Y)Ga(1-X-Y)N, where X, Y are the concentrations of aluminum and indium, respectively, and 1-X-Y is the concentration of gallium (Ga) ([0045]).
With regard to claim 19, Xia teaches, in Fig 5, that the aluminum gallium nitride layer has a chemical composition of Al(X)In(Y)Ga(1-X-Y)N, where X, Y are concentrations of aluminum and Indium, respectively, and 1-X-Y is the concentration of gallium (Ga) ([0050]).
With regard to claim 20, Xia discloses the claimed invention except for the use of Al2O3 instead of silicon dioxide. Iucolano teaches ([0052]) that silicon dioxide and Al2O3 are equivalent materials known in the art.  Therefore, because these dielectric materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute silicon dioxide for Al2O3 since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2016/0300835) in view of Liao (US 2015/0349107) and Iucolano et al. (US 2017/0141218).
With regard to claim 26, Xia/Liao discloses the claimed invention except for the use of Al2O3 instead of silicon dioxide. Iucolano teaches ([0052]) that silicon dioxide and Al2O3 are equivalent materials known in the art.  Therefore, because these dielectric materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute silicon dioxide for Al2O3 since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 27, Xia/Liao discloses the claimed invention except for the use of Al2O3 instead of silicon nitride. Iucolano teaches ([0052]) that silicon nitride and Al2O3 are equivalent materials known in the art.  Therefore, because these dielectric materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute silicon nitride for Al2O3 since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.  
The Applicants argue:
Claim 14 is patentable over Xia in view of lucolano as there is no disclosure or suggestion in the combination of a passivation layer positioned directly on the aluminum nitride layer.

The Examiner responds: 
As is clearly shown by Xia in Fig 5, in the gate region, the passivation layer is positioned directly on the aluminum nitride layer.
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829